ORDER
PER CURIAM.
Caldwell appeals from judgment of conviction by a jury of one count of possession of a controlled substance in violation of Section 196.202, RSMo 1994. Caldwell was sentenced to four years’ imprisonment. Caldwell contends the trial court erred in overruling his motion to quash three of the State’s peremptory strikes. Caldwell further requests plain error review regarding the admittance of State’s evidence because adequate chain of custody was not established. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).